DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the AI idle-stop system as claimed, including the particular manner of gathering information and setting the ignition time or setting as outlined in claims 1, 14 and 15.  For instance, Hu et al, US 2019/0178183 discloses a stop/start method for stopping and starting the engine using an AI system to classify traffic and location information which is input to the stop/start controller for processing an auto-start request.  Hu et al discloses that based on the input traffic and location input, the auto-start information is updated to improve performance of the auto-stop feature and to improve response to changes in driver demand.  However, Hu et al does not teach or suggest determining an engine ignition timing or setting using base data determined from the traffic information and then igniting the engine automatically according to the determined engine ignition timing/setting as required by claims 1, 14 and 15.  Fujita et al, US 2011/0061628 discloses a method of starting an engine in an auto-stop state by igniting an air-fuel mixture in the engine by determining an ignition timing in a stopped cylinder to start rotating the engine without the use of a starter motor or with assistance from the starter.  However, Fujita et al lacks determining an ignition timing or setting as required by the claims, namely that the ignition timing is an indication of how much time is required for the engine to be ignited after the input data is obtained or after the time of the determination of the base data and the ignition setting is an indication of whether to ignite the engine at the time of acquiring the input data or at the time of the determination of the base data.  Therefore, neither Hu et al or Fujita et al teach or suggest the claimed invention.  The remaining art of record fails to cure these deficiencies.  For at least these reasons the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747                          


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747